 Case 19-13300        Doc 124     Filed 02/18/20 Entered 02/18/20 12:46:53             Desc Main
                                   Document     Page 1 of 5



                    UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
In Re:                              )
                                     )
SOMERVILLE BREWING COMPANY )           Chapter 11
                                     ) Case No. 19-13300-FJB
                  DEBTOR            )
____________________________________)

                    RECONCILIATION REPORT FOR JANUARY 2020

       Somerville Brewing Company (“Somerville Brewing”), as provided for in the Debtor’s

Motion to Extend Use of Cash and Non-Cash Collateral and the Budget attached to the Cash

Collateral Motion as Exhibits A and B (the “Cash Collateral Motion” and the “Budget”)) [Doc.

No. 42] and the Assented to Further Order Regarding Adequate Protection and Use of Cash

Collateral (the “ Third Interim Cash Collateral Order”) [Doc. 100] entered on December 18, 2019,

the Debtor submits the Reconciliation Report for the period of the January, 2020 through January

31, 2020.

       The Debtor continues to address the matters with regard to operating in a Chapter 11 as it

pursues the restructuring of its obligations through Chapter 11. As to the discrepancies, the Debtor

notes that the reason for January is typically the month with the lowest revenues, and this January

there was the difficulty, that there were five payroll periods. The shortfall in revenues resulted in

the diminution of cash which the Debtor hopes to recover from in February, while continuing its

efforts to sell its business operations, which the broker has advised that there continues to be

interest although no offers have yet been received.
 Case 19-13300        Doc 124    Filed 02/18/20 Entered 02/18/20 12:46:53          Desc Main
                                  Document     Page 2 of 5



        It is anticipated that February 2020 will meet the projections while continuing to market

the sale of its businesses.




                                                    Respectfully submitted,
                                                    Somerville Brewing Company
                                                    By its attorney,


Dated: February 18, 2020                            /s/ Nina M. Parker
                                                    Nina M. Parker (BBO #389990)
                                                    Marques C. Lipton (BBO #676087)
                                                    Parker & Lipton
                                                    Parker & Associates LLC
                                                    10 Converse Place, Suite 201
                                                    Winchester, MA 01890
                                                    (781)729-0005
                                                    nparker@parkerlipton.com
Case 19-13300   Doc 124   Filed 02/18/20 Entered 02/18/20 12:46:53   Desc Main
                           Document     Page 3 of 5
 Case 19-13300        Doc 124      Filed 02/18/20 Entered 02/18/20 12:46:53         Desc Main
                                    Document     Page 4 of 5



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
In Re:                              )
                                     )
SOMERVILLE BREWING COMPANY )                           Chapter 11
                                     )                 Case No. 19-13300-FJB
                  DEBTOR            )
____________________________________)

                                 CERTIFICATE OF SERVICE

       I, Nina M. Parker, do hereby certify that I have given either electronic notice, fax notice

and/or mailed, postage prepaid, copies of the Reconciliation Report for January 1 – January

31, 2020 to the parties listed on the annexed service list.




                                                       /s/ Nina M. Parker
                                                       Nina M. Parker (BBO #389990)
                                                       Marques C. Lipton (BBO #676087)
                                                       Parker & Lipton
                                                       Parker & Associates LLC
                                                       10 Converse Place, Suite 201
                                                       Winchester, MA 01890
                                                       (781)729-0005
                                                       nparker@parkerlipton.com

DATED:         February 18, 2020
 Case 19-13300    Doc 124     Filed 02/18/20 Entered 02/18/20 12:46:53      Desc Main
                               Document     Page 5 of 5



Electronic Mail Notice List

   x   Eric K. Bradford Eric.K.Bradford@USDOJ.gov
   x   John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
   x   James C. Fox jim_fox@riw.com, jcf@riw.com
   x   Paul R, Hage phage@jaffelaw.com
   x   Honor S. Heath honor.heath@eversource.com, honor.heath@hotmail.com
   x   James M. Liston jml@bostonbusinesslaw.com
   x   Anthony M. Moccia amoccia@eckertseamans.com
   x   Rion Vaughan rmv@riw.com
